Broyles, C. J.
1. Where the answer of the trial judge to a petition for certiorari is traversed, and the issue thus made is submitted to the judge of the superior court, his finding thereon can not be reversed by this court if it is authorized by any evidence. Under the facts of the instant case this court can not hold that the finding of the judge of the ' superior court against the traverse was not authorized by the evidence.
2. While the evidence adduced upon the trial in the city court of Buford was in acute conflict, and would have authorized the defendant’s acquittal of the offenses charged, there was some evidence which authorized the verdict, and this court is without authority to interfere with the judgment overruling the certiorari.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.